ANNUAL INFORMATION FORM (Fiscal Year Ended March 31, 2012) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 14, 2012 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 3 Name, Address and Incorporation . 3 Inter-corporate Relationships . 3 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 3 Overview 3 Geographic and Segment Revenues and Locations . 4 CAE’s vision . 5 Our strategy and value proposition . 5 Industry Overview and Trends . 8 Research and Development 8 Production and Services . 10 Specialized Skills and Knowledge . 11 Competition . 11 Components . 12 Intangible Properties . 13 Cycles . 13 Environmental Liabilities . 14 Employees . 14 Foreign Operations . 14 3. DESCRIPTION OF THE BUSINESS SEGMENTS 15 Simulation Products/Civil (“SP/C”) 15 Training & Services/Civil (“TS/C”) 16 SP/C and TS/C Market Trends and Outlook . 18 Simulation Products/Military (“SP/M”) 20 Training & Services/Military (“TS/M”) 22 SP/M and TS/M Market Trends and Outlook . 23 Military Contracts . 26 New Core Markets . 27 4. RISK FACTORS 30 Risks relating to the industry . 30 Risks relating to the Company . 32 Risks relating to the market 34 5. DIVIDENDS 35 6. DESCRIPTION OF CAPITAL STRUCTURE 35 7. MARKET FOR SECURITIES 35 Trading Price and Volume . 35 8. DIRECTORS AND OFFICERS 36 Name and Occupation . 37 Cease Trade Orders, Bankruptcies, Penalties or Sanctions . 41 9. TRANSFER AGENTS AND REGISTRARS 42 1 AUDIT COMMITTEE 42 Mandate . 42 Membership . 42 Approval of Services 43 ADDITIONAL INFORMATION 43 GLOSSARY . 45 SCHEDULE A - SUBSIDIARIES SCHEDULE B - AUDIT COMMITTEE MANDATE 2 INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2012, and the notes thereto (“ Consolidated Financial Statements ”) appear in the Annual Report to Shareholders for the year ended March 31, 2012 (“ Annual Report ”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the Canadian Institute of Chartered Accountants Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2012, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“ AIF ”). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2012 (“ FY2012 ”) refer to the period from April 1, 2011 to March 31, 2012, references to fiscal 2011 refer to the period from April 1, 2010 to March 31, 2011, and references to fiscal 2010 refer to the period from April 1, 2009 to March 31, 2010. This AIF contains forward-looking statements with respect to CAE and our subsidiaries based on assumptions which CAE considered reasonable at the time they were prepared and may include information concerning CAE’s markets, future financial performance, business strategy, plans, goals and objectives. These forward-looking statements, by their nature, necessarily involve risks and uncertainties that could cause actual results to differ sometimes materially from those contemplated by the forward-looking statements. Statements preceded by the word “believe”, “expect”, “anticipate”, “intend”, “continue”, “estimate”, “may”, “will”, “should” and/or similar expressions are forward-looking statements. CAE cautions the reader that the assumptions regarding future events, many of which are beyond the control of CAE, may affect the extent to which a particular projection materializes and/or could ultimately prove to be incorrect; accordingly, readers are cautioned not to place undue reliance on these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations are discussed in the section “Risk Factors” herein. CAE disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law or regulation. In particular, forward-looking statements do not reflect the potential impact of any merger, acquisition or other business combinations or divestitures that may be announced or completed after such statements are made. 1. CORPORATE STRUCTURE OF CAE Name, Address and Incorporation On March 17, 1nc. (“ Company ” or “ CAE ”) was incorporated as Canadian Aviation Electronics Ltd. under the laws of Canada by letters patent. In 1965, the name of the Company was changed to CAE Industries Ltd. and in 1993 the Company changed its name to CAE Inc. CAE was continued in 1977 under the Canada Business Corporations Act (“ CBCA ”). In 1979, CAE’s articles were amended to change its authorized share capital to an unlimited number of common shares, and again in 1981 to authorize an unlimited number of preferred shares, issuable in series, with such rights, privileges, restrictions and conditions as the Directors of CAE may determine. On June 9, 1995, CAE’s articles were amended to authorize the Directors to appoint additional Directors in accordance with the provisions of the CBCA. On April 1, 2001, the Company amalgamated with CAE Electronics Ltd., our wholly-owned subsidiary. CAE’s registered office is located at 8585 Côte-de-Liesse, Saint-Laurent, Québec , Canada H4T 1G6, telephone: (514) 341-6780, fax: (514) 340-5530. Inter-corporate Relationships The direct and indirect subsidiaries and other ownership interests of CAE are set out in Schedule A hereto. 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS Overview CAE is a world leader in providing simulation and modeling technologies and integrated training services primarily to the civil aviation industry and defence forces around the globe. We are globally diversified with more than 7,500 people at more than 100 sites and training locations in over 25 countries. We have annual revenue exceeding $1.8 billion, nearly 90% of which comes from worldwide exports and international activities. We have the largest installed base of civil and military flight simulators and a broad global aviation training network. We offer civil aviation, military and helicopter training services in 40 locations worldwide where we train more than 80,000 civil and military crewmembers annually. Our main products include full-flight simulators (“FFSs”), which replicate aircraft performance in a full array of situations and environmental conditions. We apply our simulation expertise and operational experience to help customers enhance safety, improve efficiency, maintain readiness and solve challenging problems. We are now leveraging our simulation capabilities in new markets such as healthcare and mining. 3 Approximately half of our revenue comes from the sale of simulation products, software and simulator updates, and the balance from services including training, maintenance, aviation services and professional services. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on 65 years of experience, strong technical capabilities, a highly trained workforce, and global reach. CAE’s common shares are listed on the Toronto and New York stock exchanges under the symbol CAE. Geographic and Segment Revenues and Locations CAE’s consolidated revenue from continuing operations in fiscal 2011 and 2012 was $1.631 billion and $1.821 billion , respectively, and is broken down as follows: Revenue by Product Line (%) Geographic Distribution of Revenue (%) SP/C 19 17 US 34 29 TS/C 27 28 Germany 7 8 SP/M 34 36 Other European countries 11 10 TS/M 15 17 UK 8 11 NCM 5 2 Other Asian countries 8 7 Canada 11 13 The Netherlands 4 4 Australia 4 6 China 6 5 United Arab Emirates 3 4 Other countries 4 3 The following sets out, by business segment, the locations of CAE’s primary subsidiaries and divisions: Location SP/C SP/M TS/C TS/M NC/M Canada Montreal, Québec ü ü ü ü ü Toronto, Ontario ü Ottawa, Ontario Sudbury, Ontario ü ü ü Halifax, Nova Scotia ü ü Vancouver, British Columbia ü Europe Amsterdam, The Netherlands ü Brussels, Belgium ü Burgess Hill, United Kingdom ü ü ü Budapest, Hungary ü Evora, Portugal ü Madrid, Spain ü RAF Base, Oxfordshire, United Kingdom ü Stolberg, Germany Wells, Somerset, United Kingdom ü ü ü United States Dallas, Texas ü Durham, North Carolina ü Fort Worth, Texas ü Mesa, Arizona ü Morristown, New Jersey ü Orlando, Florida ü ü Richardson, Texas Sarasota, Florida ü ü Tampa, Florida Littleton, Colorado ü ü ü Other Bangalore, India ü ü ü ü Dubai, United Arab Emirates ü Gondia, India Johannesburg, South Africa Karaganda, Kazakhstan ü ü ü Kuala Lumpur, Malaysia Lima, Peru ü ü Melbourne, Australia New Delhi, India Nova Lima, Brazil ü ü ü Perth, Australia ü ü Rae Bareli, India ü Sydney, Australia ü ü Sao Paolo, Brazil ü Santiago, Chile ü ü Singapore ü ü Stavanger, Norway ü Zhuhai, China ü 4 CAE’s vision Our vision is for CAE to be synonymous with safety, efficiency and mission readiness. We intend to be the mission partner of choice for customers operating in complex mission-critical environments by providing the most innovative product and service solutions to enhance safety, improve efficiency, and provide superior decision-making capabilities. Our strategy and value proposition Our strategy We are a world-leading provider of modeling and simulation-based training and decision support solutions. We currently serve customers in two primary markets: civil aerospace and defence. We have extended our capabilities into new markets of simulation‑based training and optimization solutions in healthcare and mining. A key tenet of our strategy in our core civil aerospace and defence markets is to derive an increasing proportion of our business from the existing fleet. This would include providing solutions for customers in support of the global fleet of civilian and military aircraft. Historically, the primary driver of our business was the delivery of new commercial aircraft. Our Simulation Products/Civil (“ SP/C ”) segment, which in fiscal 2012 represented 19% of our consolidated revenue, is most dependent on this more deeply cyclical market driver. As a result of our diversification efforts, the balance of our business involves mainly more stable and recurring sources of revenue like training and services as well as military simulation products and services. 5 In addition to diversifying our interests among customer markets, our strategy has also involved more balance between products, which tend to be more short-term and cyclical, and services, which tend to be more long term and stable. As well, we continue to diversify our interests globally. This is intended to bring our solutions closer to our customers’ home bases, which we think is a distinct competitive advantage. This also allows us to be less dependent on any one market, and since business conditions are rarely identical in all regions of the world, we believe this provides a degree of stability to our performance. We are investing in both the mature and emerging markets to capitalize on current and future growth opportunities. Approximately one third of our revenue comes from the U.S., one third from Europe and one third from the rest of the world including the high growth, emerging markets. We continue to execute our growth strategy by selectively investing to meet the long-term needs of our aerospace and defence customers, investing in adjacencies within our core markets, and by investing in our new core markets. Value proposition The value we provide customers is the ability to enhance the safety of their operations, improve their mission readiness for potentially dangerous situations and lower their costs by helping them become more operationally efficient. We offer a range of products and services solutions to enhance our customers’ planning and decision-making abilities, as well as a complete range of products and services that can be arranged in a customized package to suit our customers’ needs and can be adapted as their needs evolve over the lifecycle of their operations. We also offer a broad global reach, and as a result, we are able to provide solutions in proximity to our customers, which is an important cost-benefit consideration for them. Our core competencies and competitive advantages include: · World-leading modeling and simulation technology; · Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation; · Total array of training products and services solutions; · Broad-reaching customer intimacy; · Extensive global coverage and in-depth country familiarity; · High-brand equity; · Proven systems engineering and program management processes; · Best-in-class customer support; · Well established in new and emerging markets. World-leading modeling and simulation technology We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. We have consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft, maritime patrol aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. We have extended our expertise in modeling and simulation beyond training into other mission‑critical areas where these technologies are used to support superior decision‑making capabilities. As well, we are now applying these capabilities to new markets, such as healthcare and mining. Comprehensive knowledge of training and learning methodologies for the operation of complex systems using modeling and simulation We revolutionized the way aviation training is performed when we introduced our CAE SimfinityTM-based training solutions and courseware. These training devices effectively bring the virtual aircraft cockpit into the classroom at the earliest stages of ground school training, making it a more effective and efficient training experience overall. We build upon the CAE SimfinityTM product line to develop the trainers that are used in the Airbus pilot and maintenance technician training programs. We also developed e-Learning solutions to enable pilots and technicians to train anytime and anywhere. We are using our experience gained in the development of training and learning methodologies in aerospace to bring and enhance modeling and simulation technologies to our training solutions in the healthcare and mining domains. 6 Total array of training products and services solutions We offer a wide array of training products, from desktop trainers to FFSs, addressing both our civil and military customers’ training needs. With a large network of training centres, we are also a global leader in aviation training providing the complete solution to meet our customers’ training and pilot placement needs. Our civil pilot training programs span over 90 different aircraft models including business aircraft, civil helicopters and commercial airliners and provide curricula for initial, type rating, recurrent and maintenance training.Our civil pilot provisioning solution adds value and moves our customers’ businesses forward by identifying, screening, selecting, training and ultimately placing pilots at their airlines. In addition, we deliver civil Ab-Initio pilot training through our CAE Global Academy which is the largest network of Ab-Initio flight schools in the world, with 11 schools across the globe. With 65 years of experience in simulation, we are an industry expert in aviation training and are the industry’s training solution one-stop shop. Broad-reaching customer intimacy We have been in business for 65 years and have relationships with most of the world’s airlines and the governments of approximately 50 defence operators in approximately 35 countries, including all branches of the U.S. forces. Our customer advisory boards and technical advisory boards involve airlines and operators worldwide. By listening carefully to customers, we are able to gain a deep understanding of their mission needs and respond with innovative product and service offerings that help improve the safety and efficiency of their operations and their ability to make superior decisions. Extensive global coverage and in-depth country familiarity We are globally diversified with approximately 7,500 people at more than 100 sites and training location in over 25 countries. Our broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while having a deep understanding and respect of the regulations and customs of the local market. We operate a fleet of more than 180 full‑flight and full‑mission simulators in 40 civil aviation, military and helicopter training locations worldwide to meet the wide range of operational requirements of our customers. Our fleet includes simulators for various types of aircraft from major manufacturers, including commercial jets, business jets and helicopters, both civil and military. High-brand equity Our simulators are typically rated among the highest in the industry for reliability and availability. This is a key benefit because simulators normally operate in high-duty cycles of up to 20 hours a day. We design our products so customers can upgrade them, giving them more flexibility and opportunity as products change or new air‑worthiness regulations are introduced. We have a broad global footprint, which enables close, long-term relationships with our customers. Our brand not only promises leading technology, but also superior customer support. CAE has a customer sales and support organization that rivals the size of a number of our competitor’s entire organizations. Proven systems engineering and program management processes We continue to develop solutions and deliver technically complex programs within schedule to help ensure that there are trained and mission-ready aircrew and combat troops around the world. This includes MH-60 and P8A simulators for the U.S. Navy; C-130J simulators for the U.S., Indian and Canadian Defence Forces; MRH90 simulators for the Australian Defence Forces, Royal Netherlands Navy and German Armed Forces; A330 Multi-Role Tanker Transport training devices for the Royal Australian Air Force (RAAF), United Arab Emirates Air Force and Royal Saudi Air Force; and M-346 jet trainer simulators for the Italian Air Force and the Republic of Singapore Air Force. These and other programs combined with our continued investment in research and development continue to strengthen our technological leadership and our management expertise to deliver complex programs that feature sensor simulation for maritime operations, synthetic tactical environments for naval and fighter operations as well as our visualization and common database technologies that deliver rich, immersive synthetic environments for the most effective training and mission rehearsal possible. 7 Best-in-class customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts as well as important update and maintenance services business. Our customer support practices, including a web-based customer portal, performance dashboard, and automated report cards, have resulted in enhanced customer support according to customer comments and feedback. Well established in new and emerging markets Our approach to global markets is to model ourselves as a multi-domestic rather than a foreign company. This has enabled us to be a first mover into growth markets like China, India, the Middle East, South America and Southeast Asia, where we have been active for several decades. Industry Overview and Trends The civil, military, healthcare and mining markets CAE serves are driven by factors particular to each market. CAE believes the civil market is most affected by the world gross domestic product, which in turn drives air travel, measured in revenue passenger kilometers (“ RPK ”). This positive RPK generation needs to be satisfied by aircraft deliveries in addition to the existing fleet, and then corrected for attrition. Finally direct factors influence the total offering such as the nature, size and composition of aircraft fleets, aircraft delivery schedules, pilot demographics, certification requirements and market demand for commercial and business air travel, which in particular is also influenced by corporate profits. CAE believes the military market is mostly influenced by a combination of defence spending and the nature of military activity. Demand for CAE’s military products and services are also influenced by the degree to which military forces globally lean towards the outsourcing of functions to the private sector. As well, CAE’s military business is affected by the extent to which synthetic training and mission rehearsal solutions gain market acceptance as an alternative to live training, such as flying an actual aircraft or firing an actual weapon. CAE believes the healthcare market is influenced by developments in treatments for healthcare issues and, in some markets, government spending. Demand for CAE’s healthcare products and services are also influenced by the degree to which synthetic training and treatment rehearsal solutions gain market acceptance as an alternative to the present system of on-the-job learning assisted by seasoned clinicians. CAE believes the mining market is influenced by economic cycles and GDP growth. Demand for CAE’s mining products and services are also influenced by the need for operational efficiencies that can be addressed by CAE Mining’s solutions. Research and Development (‘‘R&D’’) CAE invests in software and hardware innovations that are intended to sustain our leading-edge technologies, underpin our Professional Services offerings and, in addition, complement our training services for CAE training centres and other customers. Examples of such innovations over the past year are the: 1. The Miskam Project, for which CAE is developing technologies to integrate multiple sensors on an Unmanned Aerial Vehicle (UAV) platform. A partnership with Aeronautics, a leading Israeli UAV OEM, was implemented to give CAE access to one of the few medium-altitude long-endurance UAV platforms currently in development. A center for operations was established in Alma, Canada. CAE’s expertise in sensors, in particular, in data fusion and analysis, is integrated as a unique value proposition with potential for a very broad customer base ranging from Mining companies to Military national security agencies. 2. The MAD XR Project. For the last 40 years, CAE has been a world-leading manufacturer of high-end Magnetic Anomaly Detection (MAD) sensors. These systems are used for anti-submarine warfare by Military forces around the world. Following a 2-year intensive development program, CAE has now introduced a modernized and miniaturized version of its MAD sensor. This re-engineered and differentiated product will not only address expansion in CAE’s traditional flight market, as the product can now be considered for helicopter platforms, but the smaller size allows for the pursuit of adjacent markets that will allow CAE to bring high-end magnetic detection and mapping into new core markets such as mining. 3. A fully electric (motion, vibration and control loading) 3000 Series Level D certifiable Full Flight Simulator (FFS). Light helicopter flight training is a key business segment. CAE has continued to find innovative ways of achieving cost reduction without sacrificing fidelity in the development of its 3000 Series helicopter training product family by introducing an all-electric platform that includes motion and vibration cueing. These simulators include CAE’s world-leading flight modeling software for rotorcraft, CAE’s high-fidelity visual system providing the industry’s largest field-of-view, and the option for a synthetic environment to perform mission training such as under-slung load operations. 8 4. Dynamic Synthetic Environment (DSE) technologies underpinned by Common Environment/Common Database (CE/CDB). Complex, simulated synthetic environments are the cornerstone of military mission training solutions. The DSE portfolio includes, amongst other things such as visualization technologies, two leading-edge synthetic environment products: STRIVE Computer Generated Forces (CGF) and PRESAGIS’ STAGE. Technology developments in this last year have contributed to a leap forward in the capabilities of these two products. The introduction of dynamic updates of the terrain in real-time stemming from the synthetic environment itself or from real-world inputs is a powerful CAE market discriminator. 5. The UAV Mission Training Product. CAE has developed an Unmanned Aerial Vehicle Mission Training product that can provide for a comprehensive mission crew team training in a joint-operations scenario. CAE brings substantial expertise in order to interlink several simulations - sensors, flight, weapons, communications - in a single synthetic training scenario to provide a product which enables complete and seamless team training for UAV operations crews . 6. The 3-Dimensional Virtual Aircraft Maintenance Technician Training product (3-D VMT). CAE has developed a 3-D “walk-around” with dynamic aircraft system simulation interaction for the aerospace technicians training sector. This device provides apprentice aircraft technicians with a comprehensive interactive learning experience that augments reality and includes the capability to “deep dive” into system schematics and line replaceable unit (LRU) cross-sections. This training system is designed to utilize aerospace industry standard computer-aided design formats and applications such as CATIA drawings as inputs to create content. The launch customer is Airbus and it will be used for its A400M program. 7. Technical collaborations with Aviation Industry Corporation of China (AVIC), Mitsubishi, and Bombardier using CAE Augmented Engineering Environment (“ AEE ”) in support of their current aircraft development programs. CAE’s simulation expertise has been recognized once again. This year three aircraft OEMs have used the CAE AEE tools and services for their development activities. One achievement, a first in the aerospace industry, is the CAE/Mitsubishi dynamic engine test rig. This aircraft-level test rig is the result of successful integration of an independent engine supplier’s test rig and an independent avionic supplier’s test rig. 8. The Mining Vehicle Operator Training Simulator. This newly introduced product creates a foundation for the introduction of a new generation of mining vehicle training simulators. Key technological elements of this simulator include a simulation framework for articulated ground vehicles, an industry-leading dynamic ground/soil model, a special motion platform, and a synthetic environment which enables several vehicles to interact as they would, for example, in the excavation and operation of a pit mine. The first vehicle, an electric shovel trainer, was launched this year and is the first in the Mining Vehicle Operator Trainer family. It incorporates this leading-edge simulation platform. 9. The healthcare patient simulator CAE Caesar. CAE has developed a simulation-powered training mannequin for the Healthcare sector. The mannequin is uniquely ruggedized for use outdoors and with features specifically incorporated to address military emergency response and paramedical training. These new design features incorporate a number of innovations for which patents are pending. The Airbus 350 Full Flight Simulator. Airbus’ A350 is the latest aircraft platform design and features sophisticated software content and highly complex levels of aircraft systems integration. Once again, Airbus has chosen CAE to develop the simulator for this new platform. As is customary, the simulator will be delivered in advance of the completion of the actual aircraft. The A350 FFS pushes the technological boundaries of the simulation industry in its design. CAE’s unique computing solutions and its proprietary middleware infrastructure are high-level computational programs that will define the simulation industry of tomorrow. CAE differentiates itself by providing superior products and services that rely on the latest, most advanced technology available. As a result, CAE has a long-standing commitment to performing R&D. Each business segment is encouraged to apply R&D across the whole spectrum of its operations, from product development to production processes and techniques. An integral part of CAE’s R&D strategy is to participate with universities and government agencies in North America, Europe and Asia in specific research projects. While development is the first priority, applied research is also vitally important to CAE’s future. In addition to the basic internal R&D, R&D may also be carried out in execution of customer contracts. This involves the development of technology that is necessary to complete a contract requirement but is also valuable and may be reapplied by CAE in a broader sense. 9 On March 31, 2009, CAE announced that we will invest up to $714 million in Project Falcon, an R&D program that will continue over five years. The goal of Project Falcon is to expand our current modeling and simulation technologies, develop new ones and increase our capabilities beyond training into other areas of the aerospace and defence market, such as analysis and operations. The Government of Canada agreed to participate in Project Falcon through a repayable investment of up to $250 million made through the Strategic Aerospace and Defence Initiative (“ SADI ”), which supports strategic industrial research and pre-competitive development projects in the aerospace, defence, space and security industries. The participation from the Government of Canada is unconditionally repayable and will be accounted for as a long-term obligation repayable over 15 years. The repayments will begin only after Project Falcon is completed. During FY2010, we announced that we will invest up to $274 million in Project Genèse/Or/ Courant (a project targeting growth in CAE’s New Core Markets). It is an R&D program extending over seven years in collaboration with Investissement Québec (IQ). The aim is to leverage our modeling, simulation technologies and training services expertise into the new markets of healthcare, mining and energy. The Québec government agreed to participate up to $100 million in contributions related to costs incurred before the end of fiscal 2016. We carry out some of our R&D initiatives with the financial support of government, including the Government of Québec through IQ and the Government of Canada through SADI. We may not, in the future, be able to replace these existing programs with other government risk-sharing programs of comparable benefit to us, which could have a negative impact on our financial performance and research and development activities. We receive investment tax credits on eligible R&D activities that we undertake in Canada from the federal government and investment tax credits on eligible R&D activities that we undertake in Québec from the provincial government. The credits we receive are based on federal and provincial legislation currently enacted. The investment tax credits available to us can be reduced by changes to the respective governments’ legislation which could have a negative impact on our financial performance and research and development activities. Production and Services Production CAE’s manufacturing and assembly facilities are located in Montreal, Canada; Tampa & Sarasota, U.S.; Burgess Hill, U.K.; Bangalore, India; and Stolberg, Germany. The manufacturing process for CAE Full Flight simulators is complex, involving the coordination of more than 200,000 parts and millions of lines of software code. The manufacture of a simulator includes six major stages: design, manufacture and assembly, integration & testing, shipping, site installation and final qualification on site. Military, by virtue of their tactical mission rehearsal, are more complex and unique than civil simulators, and therefore may take more time to design, manufacture and test. Manufacturing is organized into 10 manufacturing cells comprised of the following three major disciplines: electronics (printed circuit board assembly), electrical (cables, cabinets, aircraft instruments and avionics), and mechanical (sheet metal and machine shop, precision assembly and hydraulics, structural assembly and final assembly). Each cell has its own planning, methodizing and set of specific products to deliver, which establishes clear accountability for manufacturing performance. Most of our manufacturing and integration activities for civil and military simulation systems are conducted at CAE’s facilities in Montreal, with some integration and update related work also being conducted at the Tampa, Burgess Hill, Bangalore, Australia, and Stolberg sites. The Tampa facility conducts military systems integration and testing activities for simulation equipment destined for U.S. military-related contracts. Services CAE’s training and service facilities are based around the world. While our head office is located in Montreal, Canada, CAE provides training and services from more than 40 locations across South America, North America, Europe, the Middle East, India, China, Russia and Southeast Asia. 10 These locations include Type Rating Training Organizations offering pilot, maintenance and cabin crew training to business and commercial aircraft operators; ab-initio training centres which provide commercial pilot license training to aspiring pilots as part of the CAE Global Academy initiative; and several locations from which CAE offers technical support services to aviation training centres. CAE’s courseware development is conducted in our Canadian, U.S. and Indian facilities, and CAE’s flight data solutions, offered through CAE Flightscape, are offered from Canada. CAE provides a range of technical support services to civil and military simulator operators, including parts replacement and repairs, installations, relocations, upgrades and technical training. Customers use CAE’s technical services to answer questions, troubleshoot and receive advice. This extends to service visits by CAE’s engineers to assist in customer maintenance and repair activities. Military and civil upgrade services are not restricted to CAE products; CAE can upgrade most other manufacturers’ simulators. CAE services are offered either in conjunction with a sale of a simulator, through maintenance contracts or individual purchase orders. CAE believes that our service business provides opportunities to influence the upgrade of installed FFSs while providing valuable insights into customer training needs. CAE’s Professional Services team provides analytical and engineering services that leverage modeling and simulation and other advanced technologies to develop innovative solutions to our clients’ most complex challenges. CAE Professional Services offers clients a range of services and subject matter expertise, including human factors and human system integration, capability based planning, advanced synthetic environments, system and software engineering for Command, Control, Communications, Computers, Intelligence, Surveillance and Reconnaissance (“ C4ISR ”) and electronic warfare systems, training systems and services, integrated information environments, and in-service support for fleet operations and maintenance. Specialized Skills and Knowledge CAE employs predominantly graduates in engineering and software development, as well as pilots, instructors and other flight training experts. As an industry leader, CAE is able to train our staff in the technology and software required for simulation software and equipment. Flight trainers are typically recruited from the ranks of former airline or military pilots. Although CAE has not experienced material difficulty in recruiting appropriate staff to carry out our manufacturing, training and development work, we are starting to compete with some adjacent industries for the best talent. Recognizing that engineering talent is at the center of the company innovation capability, CAE has developed an industry unique engineering career framework that will benefit the talent pipeline within the CAE engineering community. Competition We sell our simulation equipment and training services in highly competitive markets. New entrants are emerging and others are positioning themselves to try to take greater market share. Some of our competitors are larger than we are, and have greater financial, technical, marketing, manufacturing and distribution resources. In addition, some competitors have well-established relationships with, or are important suppliers to, aircraft manufacturers, airlines and governments, which may give them an advantage when competing for projects for these organizations. In particular, we face competition from Boeing, which has pricing and other competitive advantages over us with respect to training, update and maintenance services related to Boeing aircraft simulators. Boeing has a licencing model for new Boeing civil aircraft simulators which includes a requirement for simulator manufacturers and service training operators to pay Boeing a royalty to manufacture, update or upgrade a simulator, and to provide training services on new Boeing simulators. Some OEMs may be interested in deepening their services offered to their customers for training services. OEMs have certain advantages in competing with independent training service providers. An OEM controls the pricing for the data, parts and equipment packages that are often required to manufacture a simulator based on that OEM’s aircraft, which in turn is a critical capital cost for any simulation-based training service provider. Some OEMs may be in a position to demand licence royalties to permit the manufacturing of simulators based on the OEM’s aircraft, and/or to permit any training on such simulators. CAE also has some advantages, including being a simulator manufacturer, sometimes being able to replicate aircraft without data, parts and equipment packages from an OEM, and owning a diversified training network that includes joint ventures with large airline operators which are aircraft customers for some OEMs. To mitigate the foregoing risks, we work on value-added business propositions to various OEMs. We have recently, as announced in fiscal 2012, extended our business relationships with OEMs such as Augusta Westland, Bombardier, Bell Helicopter and others. We also regularly work with other OEMs on business opportunities related to equipment and training services. We obtain most of our contracts through competitive bidding processes that subject us to the risk of spending a substantial amount of time and effort on proposals for contracts that may not be awarded to us. We cannot be certain that we will continue to win contracts through competitive bidding processes at the same rate as we have in the past. 11 Periods of economic recession or credit constraints for civil market products lead to heightened competition for each available civil aircraft simulator sale. This in turn leads to a reduction in profit on sales won during that period. Should such conditions occur, we could experience further price and margin erosion. The markets in which we sell our products are highly competitive. Certain competitors are also CAE’s customers, partners and suppliers on specific programs. The extent of competition for any single project generally varies according to the complexity of the product and the dollar amount of the anticipated award. We believe that we compete on the basis of: · Quality, performance and flexibility of our products and services; · Reputation for prompt and responsive contract performance; · Accumulated technical knowledge, intellectual property and expertise; · Strong after sales support; · Flexibility of product/service offerings being susceptible to tailor-made customer solutions; · Breadth of product line; and · Price. CAE’s future success will depend in large part upon our ability to improve existing product lines, develop new products and technologies in the same or related fields, improve delivery intervals and reduce the costs we incur in producing our products and services. CAE’s major competitors in the military simulation and training market include Lockheed Martin, L-3 Communications Link Simulation and Training, Thales, Boeing, Rockwell Collins, Indra Systems, BAE Systems, Flight Safety International, SAIC, Raytheon, General Dynamics, Cubic, Elbit, Eurocopter, AgustaWestland and Rheinmetall Defence Electronics. Some of these competitors are predominantly local (one country or region) competitors. CAE sometimes partners with these and other competitors to cooperate on program contracts. CAE’s major competitors in the civil simulation equipment market include Rockwell Collins, Lockheed Martin, Flight Safety International, L-3 Communications Link Simulation and Training, and smaller players such as Mechtronix Systems, Opinicus and Indra. Some of these competitors are low-cost providers with a limited product portfolio which only addresses a subset of the overall market, while others offer a broader product portfolio. CAE’s major competitors in civil pilot training include Flight Safety International, Boeing Training and Flight Services, Lufthansa Flight Training and PanAm International Flight Academy. Components CAE deals with a variety of goods and services suppliers across our business segments. Although we are not overly dependent on any single supplier for any key manufacturing components or services, CAE’s products contain sophisticated computer systems that run on software and operating systems supplied to us by third parties. Such computer systems and software may not always be available to CAE to license or purchase. The production of CAE simulators is often dependent upon receipt by CAE of data, including confidential or proprietary data, concerning the functions, design and performance characteristics of a product or system, the performance of which CAE’s simulator is intended to simulate. CAE cannot guarantee that we will be able to obtain such data on reasonable terms, or at all. Original manufacturers of these products and systems could object to the simulation by CAE of components of, or the totality of their products or systems, or could request high license fees that could negatively impact CAE’s profit margins. Most of the raw materials used in manufacturing (such as sheet metal, wires, cables and electronic integrated circuits) are available off the shelf from multiple commercial sources. The unique parts are the aircraft parts. These are usually available from aircraft manufacturers, the resale market, decommissioned or surplus aircrafts as well as through simulated part manufacturers. The availability of most parts in a timely manner facilitates a relatively smooth production flow. Aircraft parts, in some instances, may be an exception, especially on new/prototype aircraft types or those out of production. The timely delivery of these parts is often the responsibility of CAE’s customers. CAE’s contracts normally link these aircraft parts delivery dates to the simulator delivery schedules. In cases where such aircraft parts cannot be made available, CAE’s customers rely on CAE’s ability to make simulated parts. 12 Intangible Properties We rely in part on trade secrets and contractual restrictions, such as confidentiality agreements and licenses, to establish and protect our proprietary rights. These may not be effective in preventing a misuse of our technology or in deterring others from developing similar technologies. We may be limited in our ability to acquire or enforce our intellectual property rights in some countries. Intellectual property Our products contain sophisticated software and computer systems that are supplied to us by third parties. These may not always be available to us. Our production of simulators often depends on receiving confidential or proprietary data on the functions, design and performance of a product or system that our simulators are intended to simulate. We may not be able to obtain this data on reasonable terms, or at all. Infringement claims could be brought against us or against our customers. We may not be successful in defending these claims and we may not be able to develop processes that do not infringe on the rights of third parties, or obtain licenses on terms that are commercially acceptable, if at all. Litigation related to our intellectual property rights could be lengthy and costly and could negatively affect our operations or financial results, whether or not we are successful in defending a claim. CAE owns certain patents and has filed applications in respect of additional patents. CAE enters into agreements containing non-disclosure and confidentiality clauses with third parties and has similar provisions in place with our employees to protect our proprietary information and trade secrets. CAE also has internal policies concerning both ethics and intellectual property which guide our employees in their dealings with CAE’s intellectual property and that of third parties. Given the lengthy delay in obtaining patents (during which some technology may evolve into newer generations), the required detailed patent application disclosure which may permit competitors to reverse-engineer an invention, and the cost of maintaining and defending patents, CAE believes that certain intellectual property is adequately protected by either maintaining it as a trade secret or selectively disclosing enough of it to forestall anyone else from subsequently claiming it as their own original innovation. CAE’s agreements with Industry Canada and IQ restrict, in some cases, CAE’s ability to license (other than to customers) or transfer ownership of intellectual property deve loped with the program’s support until all funding has been repaid or consent has been obtained. Given CAE’s many decades of success in the field of aviation simulation, CAE believes that the CAE brand and some of our trademarked products have value in the markets we address. Cycles The SP/M and TS/M segments sell to government customers such that there is no evident cycle to the intake of orders, but such order levels may vary significantly from quarter to quarter because of the irregular timing of government orders. The SP/C segment’s equipment sales to airlines are affected by the cycles of expansion and contraction of the entire commercial airline industry, as well as the availability of credit and general economic conditions. The TS/C segment’s flight training services do experience an element of seasonality; in times of peak travel (holiday periods, etc.) airline and business jet pilots are often too busy flying aircraft to attend training sessions. TS/C is also affected by the longer wave cycles of the commercial airline industry, though not to the same degree as SP/C. The Mining segment is primarily tied to operational budgets of mining companies but can be subject to the cyclicality of the mining industry’s commodity prices, given its link to general economic conditions. Seasonality is not a major factor other than the normal budgeting cycles. Healthcare is subject to the irregular timing of government/military orders. Environmental Liabilities We use, generate, store, handle and dispose of hazardous materials at our operations, and used to at some of our discontinued or sold operations. Past operators at some of our sites also carried out these activities. New laws and regulations, stricter enforcement of existing laws and regulations, the discovery of previously unknown contamination, new clean-up requirements or claims on environmental indemnities we have given may result in us having to incur substantial costs. This could have a materially negative effect on our financial condition and results of operations. 13 We have made provisions for claims we know about and remediation we expect will be required, but there is a risk that our provisions are not sufficient. In addition, our discontinued operations are largely uninsured against such claims, so an unexpectedly large environmental claim against a discontinued operation could reduce our profitability in the future. CAE believes our current operations are in compliance in all material respects with environmental laws and regulations. Environmental protection requirements do not have material financial or operational effects on CAE’s capital expenditures, earnings or competitive position. CAE operations include, and past operations and those of some past operators at some of CAE’s sites have included, the use, generation, storage, handling and disposal of hazardous materials which are subject to health and safety and environmental laws and regulations in the various countries in which CAE operates or has operated. Employees CAE strives to have practices in place that drive employee development and engagement through employee communications, processes such as Kaizen and its Annual Leadership Development Process (ALDP). The company invests in its employees through technical and leadership training, as well as developmental career moves. CAE employs approximately 7,234 employees, of these 1,232 are unionized and covered by 19 different collective agreements all over the world. The Company maintains constructive relationships with its unions, and strives to achieve mutually beneficial relationships while maintaining cost competitiveness. CAE’s most significant collective agreement is with the Communications, Energy and Paperworks Union of Canada at its Montreal site covering 565 employees, with an expiry date of June 19, 2013. Foreign Operations For the fiscal year ended March 31, 2012, sales to customers outside Canada accounted for nearly 90% of CAE’s revenue such that CAE is very dependent upon foreign sales and operations. CAE expects that sales outside Canada will continue to account for most of its revenue for the foreseeable future. CAE’s physical presence in countries such as the U.S., Germany, Australia, India, Singapore and the U.K. has enabled us to develop strong relationships and a good reputation with governments and other defence contractors who are important decision makers regarding defence contracts. As a result, CAE is subject to risks of doing business internationally, including: · Currency fluctuations; · Changes to regulatory requirements; · Changes to domestic and foreign government policies, including requirements to spend a portion of program funds locally and governmental industrial cooperation requirements; · The complexity and necessity of using foreign representatives and consultants; · Imposition of tariffs or embargoes, export controls, including U.S., Canadian and foreign arms export controls, currency exchange controls and restrictions, and other trade restrictions affecting countries in which CAE sells our products or services; · The challenge of managing and operating an enterprise spread over various countries; · Compliance with a variety of foreign laws; and · General economic and geopolitical conditions, including international hostilities, inflation, trade relationships and military and political alliances. The impact of these factors is difficult to predict and any one or more of these factors could adversely affect CAE’s operations in the future. 14 3. DESCRIPTION OF THE BUSINESS SEGMENTS Simulation Products/Civil (“SP/C”) Designs, manufactures and supplies civil flight simulation training devices and visual systems We are the world leader in the provision of civil flight simulation equipment, including FFSs and a comprehensive suite of integrated training procedures trainers, flight training devices and web-based e-learning, using the same high-fidelity Level D software as the FFSs. We have designed and manufactured more civil FFSs for major and regional commercial airlines, third-party training centres and OEMs than any other company. We have developed a wealth of experience in developing first-to-market simulators for more than 35 new types of aircraft models, and more recently we have developed or have been awarded contracts to develop simulators for the Airbus A350 XWB, Boeing 747-8, Mitsubishi Regional Jet(MRJ), ATR42-600 and ATR72-600, Bombardier CSeries, Global Express and Learjet 85 and the Commercial Aircraft Corporation of China, Ltd (COMAC) ARJ21. We also offer a full range of support services including simulator updates and upgrades, maintenance services, sales of spare parts and simulator relocations. CAE builds civil simulators for all categories of aircraft including those built by Airbus, Boeing, Bombardier, Cessna, Dassault, Embraer, Gulfstream, Hawker Beechcraft and Raytheon. CAE also builds simulators for civil helicopters, including AgustaWestland, Bell Helicopter, Eurocopter and Sikorsky models. Since our inception, CAE has taken orders for and delivered more than 900 FFSs and training devices from approximately 125 commercial airlines, aircraft manufacturers and third-party training centres in 50 countries. With nearly 65 years of experience in designing and manufacturing FFSs and other flight training devices, CAE has established long‑standing relationships with leading commercial airlines throughout the world. CAE plans to maintain a leadership position in civil simulation systems by anticipating future customer needs through both our own training experience and trusted relationships with equipment customers, commitment to innovation and technology, product quality, reliability and efficiency, and continuing efforts to lower costs and shorten delivery cycles. CAE continues to improve on its lead-time, cost, quality and reputation for performance through operational improvements and R&D programs. SP/C is focused on substantially reducing the costs associated with manufacturing simulation equipment intended both for sale to third parties as well as for installation in CAE’s own global network of training centres. CAE’s capabilities in simulation-based interactive learning, including our leading-edge CAE Simfinity
